DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This Office Action is in response to the applicant’s After-Final Amendment under AFCP 2.0 filed on October 25, 2021 and wherein the Applicant has amended claims 2-3, 5-6, 8-9, 13-14, and canceled claims 1, 7. In an Examiner-initiated telephone interview with the Applicant Attorney Gary V. Harkcom (registration number 62,956) on November 8, 2021, the Applicant has further cancelled claims 13-14.
In virtue of this communication, claims 2-6, 8-12 are currently pending in this Office Action.

Response to Remarks
With respect to the objection of claims 2-6, 8-14 due to formality issues, as set forth in the previous Office Action, the Applicant’s amendment, including the cancelation of claims 13-14 through the authorized Examiner Amendment and see the Examiner Amendment Claim List, and argument, see paragraph 3 of page 9 in Remarks filed on October 25, 2021, have been fully considered and the argument is persuasive. Therefore, the objection of claims 2-6, 8-14 due to the formality issues, as set forth in the previous Office Action, has been withdrawn.
With respect to the double patenting rejection of claims 2, 8, 13-14 on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 9 of copending Application No. 16/612,902, as set forth in the previous office action, the applicant terminal disclaimer filed on October 25, 2021 has been approved and the applicant further canceled claims 13-14 through the authorized Examiner Amendment and see the attached Examiner Amendment Claim List, and therefore, .
With respect to the rejection of claims 13-14 under 35 USC §112(a), as set forth in the previous Office Action, because the Applicant has canceled claims 13-14 through the authorized Examiner Amendment and see the attached Interview Summary and the attached Examiner Amendment Claim List, and therefore, the rejection of claims 13-14 under 35 USC § 112(a), as set forth in the previous Office Action, has been withdrawn.
With respect to the rejection of claims 5-6, 8-14 under 35 USC §112(b), as set forth in the previous Office Action, the Applicant’s amendment, including the cancellation of claims 13-14 through the authorized Examiner Amendment and see the attached Examiner Amendment Claim List, and argument, see the last paragraph of page 10 and the first paragraph of page 11 in Remarks filed on October 25, 2021 (referred to claims 5-6, 8-12), have been fully considered and the argument is persuasive. Therefore, the rejection of claims 5-6, 8-14 under 35 USC § 112(b), as set forth in the previous Office Action, has been withdrawn.
With respect to the prior art rejection of independent claims 13-14 under 35 USC §103(a), as set forth in the previous Office Action, because the applicant has canceled claims 13-14 through the authorized Examiner Amendment and see the attached Examiner Amendment Claim List, and therefore, the above prior art rejection of independent claims 13-14 under 35 USC §103(a), as set forth in the previous Office Action, has been withdrawn.

Examiner’s Amendment
Authorization for this examiner’s amendment was given in an Examiner-initiated telephone interview with Applicant Attorney Gary V. Harkcom (registration number 62,956) on November 8, 2021 and the application’s claims have been amended and as shown in the attached Examiner Amendment Claim List.

Reasons for Allowance
The text of those sections of Title 35, U.S. Code not included in this action can be found in the prior Office Action mailed on August 24, 2021, page 15, with respect to patentability of claims 2-6, 8-12.

Allowable Subject Matter
Claims 2-6, 8-12 are in condition for allowance.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LESHUI ZHANG whose telephone number is (571)270-5589.  The examiner can normally be reached on Monday-Friday 6:30am-4:00pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on 571-272-7848.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/LESHUI ZHANG/
Primary Examiner, Art Unit 2654